NO. 07-04-0378-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



DECEMBER 23, 2004

______________________________



SHAVONN A. PRICE, 



Appellant 



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 364
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 98-428-701; HON. BRADLEY UNDERWOOD, PRESIDING

_______________________________



Before QUINN, REAVIS, and CAMPBELL, JJ.

Shavonn A. Price (appellant) appeals from an order revoking his community supervision and directing that he serve ten years imprisonment.  He had previously been convicted of aggravated assault, and then placed on deferred adjudication.  Appellant's counsel filed a motion to withdraw, together with an 
Anders
(footnote: 1) brief, and certified that, after diligently searching the record, he concluded that appellant's appeal was without merit.  Along with his brief, appellate counsel provided a copy of a letter sent to appellant informing him of counsel's belief that there was no reversible error and of appellant's right to file a 
pro se
 response or brief.  By letter dated November 16, 2004, this court also notified appellant of his right to file his own brief or response and set December 16, 2004, as the deadline by which he had to do so.  To date, the court has received neither a 
pro se
 brief, response, or motion for an extension of time. 

In compliance with the principles enunciated in 
Anders
, appellate counsel discussed why the appeal was without merit.  The argument involved discussion about whether 1) the statute for aggravated assault was constitutional, 2) the evidence was sufficient to support the original conviction, and 3) the evidence was sufficient to support the revocation. Thereafter, we conducted our own review of the record to assess the accuracy of appellate counsel's conclusions and to uncover any error, reversible or otherwise, pursuant to 
Stafford v. State
, 813 S.W.2d 503 ( Tex. Crim. App. 1991).  Our own review not only confirmed the accuracy of appellate counsel's representation that the appeal was meritless but also failed to reveal any error. 

Accordingly, the motion to withdraw is granted, and the judgment is affirmed. 

                                         				



Brian Quinn

    Justice 



Do not publish. 			

FOOTNOTES
1:Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).